ALLOWABILITY NOTICE
This action is in response to the amendment filed 9 November 2021. 
	Claims 1 – 20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,672,017 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
Allowed Claims: Claims 1 – 20 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 USC §102/§103
	The combined references of Latona et al. and Bourke et al. fail to teach the claimed invention.  Applicant's arguments filed on 4 March 2019 (for parent Application 15/385,844, pages 18 – 19 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1 – 20 are allowable over this prior art of record (see MPEP 1302.14).
	Other close art of record includes Rull et al. (U.S. 9,908,039), which discloses facilitating users to complete active game actions; Leach et al. (U.S. 2008/0097827), directed to demand aggregation for future item planning contingent upon threshold demand; Saenz et al. (U.S. 2009/0070081), directed to predictive modeling in a gaming system; and Conway (U.S. 8,260,657), directed dynamic pricing of electronic content.
	However, with respect to exemplary independent claim 1, the other close art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the functionality directed to the presentation of the promotional items occurring prior to the installation of the client application, the installation being requested subsequent to the presentation of the promotional items. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Berman, Saul J., et al. "New business models for the new media world." Strategy & Leadership 35.4 (2007): 23-30.
Lescop, Denis, and Elena Lescop. "Exploring mobile gaming revenues: The price tag of impatience, stress and release." Digiworld Economic Journal 94 (2014): 103.
Tene, Omer, and Jules Polenetsky. "To track or do not track: advancing transparency and individual control in online behavioral advertising." Minn. JL Sci. & Tech. 13 (2012): 281.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683